 In the Matter Of CHARLES PARKER COMPANYandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. 1-R-2912.-Decided February 2, 1945Mr. J. S. Whiteside, Jr.,of New Haven, Conn., for the Company.Mr. Joseph Gaiazza,of New Haven, Conn., andMr. Joseph Gruber,of Bridgeport, Conn., for the Union.Mr. Louis Cokin,of counsel'to the Board.DECISIONANDDIRECTION OF ELECTIONaSTATEMENT OF THE CASEUpon petition duly filed by'United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Charles Parker Company, Meriden, Connecticut, here-in called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Leo J. Halloran,Trial Examiner.Said hearing was held at Meriden, Connecticut, onJanuary 11, 1945.The Company and the Union, appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.All parties were'afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1. THEBUSINESS OF THE COMPANYCharles Parker Company is a Connecticut corporation with its prin-cipal place of business at Meriden, Connecticut, where it is.,engagedin the manufacture of machine tools, light fixtures, urns, and vises.The Company purchases raw materials valued in excess of $400,00060 N. L. R. B., No. 69.338 CHARLES PARKER COMPANY339annually, about 52 percent of which is shipped to it from pointsoutside the State of Connecticut.During the same period, the Com-pany sells products valued in excess of $1,500,000, approximately 63percent of which is shipped to points outside the State of Connecticut.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.11.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUES1ION CONCERNING REPRESENTATIONOn November 28, 1944, the Union requested the Company to recog-nize it as exclusive bargaining representative of the Company's em-ployees.The Company refused this request until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a substantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in agreement with the parties, that all production andmaintenance, employees of the Company, including shipping andreceiving employees and set-up men, but excluding clerical employees,engineering department employees, watchmen, guards, foremen, sub-foremen, working foremen, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among1 The, Field Examiner reported that the Union presented 225 authorization cardsThereare ap aroximately 455 employees in the appropriate unit. 340 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.DIRECTION. OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Charles ParkerCompany, Meriden, Connecticut, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces oftheUnited States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byUnited Electrical, Radio & Machine Workers of America, C. I. 0., forthe purposes of collective bargaining.